DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/7/21 have been received. Claim 1 has been amended.  Claims 3, 5, and 7-11 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered.
 Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560) on claims 1-2, 4, 6, 10-11, and 13-14  is/are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560) in view of Kumagai (US 2015/0050534) on claims 7-8   is/are withdrawn because the Applicant cancelled the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560) in view of Heo (US 2014/0356687) on claim 9   is/are withdrawn because the Applicant cancelled the claim.

8.	The rejection under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560) in view of Kumagai (US 2015/0050534) and Hirose (US 2017/0117729) on claims 15-16   is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
9.	Claims 1, 2, 4, 6, and 12-16 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a secondary battery pack, comprising: a battery cell having an electrode assembly sealed in a battery case together with an electrolyte, the battery cell having first and second electrode terminals at a top end thereof; a protection circuit module having a protection circuit board at which a protection circuit is provided, and first and second battery cell connection terminals at a lower surface of the protection circuit board; a first terminal connection unit having one end connected to the first electrode terminal of the battery cell, and the other end contacted and electrically connected to the first battery cell connection terminal of the protection circuit module; and a second terminal connection unit having a proximal end contacted and electrically connected to the second battery cell connection terminal of the protection circuit module, a support portion extending vertically downwards from the proximal end, and a battery cell connection lead extending horizontally from the support portion, wherein the battery case includes a battery can having an open top portion into which the electrode assembly is inserted, and a cap assembly coupled to the open top portion of the battery can, wherein the cap assembly includes a body plate, and a connection slot, the connection slot including: two electrically 
	The prior art to Jang (US 2010/0055560) discloses a secondary battery pack, comprising: a battery cell having an electrode assembly sealed in a battery case together with an electrolyte, the battery cell having first and second electrode terminals at a top end thereof; a protection circuit module having a protection circuit board at which a protection circuit is provided, and first and second battery cell connection terminals at a lower surface of the protection circuit board; a first terminal connection unit having one end connected to the first electrode terminal of the battery cell, and the other end contacted and electrically connected to the first battery cell connection terminal of the protection circuit module; and a second terminal connection unit having a proximal end contacted and electrically connected to the second battery cell connection terminal of the protection circuit module, a support portion extending vertically downwards from 
	The prior art to Kumagai (US 2015/0050534) teaches a similar battery pack capable of ensuring a normal operation of an electronic apparatus, the use of concave portions that allow for a stable electrical connection but does not teach, disclose or render obvious the remainder of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724